Citation Nr: 0814267	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  96-11 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a knee disability.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from December 1976 to August 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case has previously come before the Board. In June 2001, 
the Board remanded the case to the RO for additional 
development.  In November 2003, the Board determined that new 
and material evidence had been submitted to reopen the 
veteran's claims of entitlement to service connection, and 
remanded the issues for additional development.  


FINDINGS OF FACT

1.  Cervical spine disability was not manifest in service and 
is unrelated to the veteran's service.

2.  Lumbar spine disability was not manifest in service and 
is unrelated to the veteran's service.

3.  Knee disability was not manifest in service and is 
unrelated to the veteran's service.


CONCLUSIONS OF LAW

1.  Cervical spine disability was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  Lumbar spine disability was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  A knee disability was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the instant case, the veteran's claim to reopen was 
received long before the enactment of the VCAA.

As noted above, the Board reopened the veteran's claims in 
November 2003 and remanded for additional development of the 
issues.  A letter dated in January 2004 discussed the 
evidence necessary to support a claim for service connection.  
It listed the evidence of record and told the veteran how VA 
would assist him in obtaining additional relevant evidence.  

An April 2006 letter asked the veteran to provide information 
pertaining to private treatment for his claimed disabilities.  
The evidence necessary to support his claims was discussed, 
and the veteran was told how VA would assist him.  This 
letter also discussed the manner in which VA determines 
disability ratings and effective dates.  It provided examples 
of evidence that impacted the determination of disability 
ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The content 
of the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  The veteran has not 
identified any additional evidence or information which could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

Review of the veteran's service medical records reflects that 
his spine, musculoskeletal system, and lower extremities were 
normal on enlistment examination.  A traffic accident report, 
dated in May 1978, reflects that the veteran was involved in 
a motor vehicle accident.  The report notes that there were 
no injuries.  The June 1978 separation examination report 
shows that the spine and musculoskeletal system, and lower 
extremities were normal.  On the accompanying medical 
history, he denied having or having had recurrent back pain. 
A report of a left knee injury in 1977, with recurrent left 
knee pain, was noted.

VA outpatient treatment records, dated in August 1980, 
reflect complaints of low back pain, with radiation to the 
lateral aspect of the right leg.  The veteran reported having 
had an injury two years earlier.  However, a VA 
hospitalization report dated in August 1980 indicates that 
the physical examination was within normal limits.

In a September 1981 accident report, the veteran indicated 
that he sustained whiplash, and that his left knee had been 
jammed.

In correspondence received in December 1981, the veteran 
stated that his knees, neck and back were injured in a motor 
vehicle accident during service.  He indicated that the 
whiplash had had a delayed onset and that he did not seek 
treatment for whiplash until after separation from service.

In December 1982, the veteran stated that following the May 
1978 motor vehicle accident, he was treated for back, neck, 
and knee injuries.

A February 1984 VA record indicates the veteran's complaint 
of chronic neck and lower back pain and stiffness.  The 
diagnosis was cervical and lumbar pain of questionable 
etiology.

A September 1986 VA outpatient treatment record reflects 
complaints of left knee pain.  The diagnosis was left knee 
pain.

In March 1987, the veteran stated that he was involved in a 
motor vehicle accident in May 1978.  He related that he 
sustained injuries to the spine, neck and left knee.

VA outpatient treatment records, to include a May 1987 
treatment record, note the veteran's report of having 
sustained a left knee injury in a motor vehicle accident in 
1978 during service.  The assessment was mild recurrent left 
knee problem with abnormality of the medial femoral condyle.

Private treatment records, to include a record dated in 
September 1994, note a history of an occupational injury in 
1978 with a left knee injury.  X-ray examination of the 
cervical spine showed degenerative changes at the C5-6 and 
C6-7 levels.  The impression of x-ray examination of the 
lumbar spine in September 1994 was degenerative changes of 
the lumbar spine at the L4-5 and S5-S1 levels.  The 
assessment was arthritis/myalgias, rule out 
spondyloarthropathy; most likely degenerative arthritis.

A September 1996 VA outpatient treatment record reflects a 
diagnosis of arthralgias of unknown etiology.  An October 
1996 VA outpatient treatment record reflects diagnoses of 
osteoarthritis and myalgia.  The impression of MRI 
examination of the cervical spine in January 1997 was that 
the spinal canal appeared congenitally narrowed throughout 
the entire cervical spine with the narrowest region at C6/C7 
and C7/T1.  There were diffuse mild bulging along the entire 
cervical spine.

A January 1998 VA treatment record indicates chronic low back 
pain with no neurologic compromise.  A separate January 
record indicates congenital cervical stenosis without 
neurologic deficit.

On VA examination in March 1999, the veteran reported a 
history of having had problems with his back prior to service 
entrance, and of having been involved in motor vehicle 
accidents, one in February 1972, and one in June or July of 
1975.  He stated that he had been in combat during service.  
He related that he had been in a motor vehicle accident 
during service in Berlin, in May 1978, injuring his low back 
and his left knee.  The examiner noted the veteran's report 
of having reinjured his back during service while climbing a 
tower.  The diagnosis was subjective complaints of neck, 
back, and lower extremity pain, numbness, and parasthesias.  
The examiner commented that the veteran was difficult 
evaluate and that it was difficult to obtain a history.  He 
stated that he could find no objective findings.  He noted 
that the veteran had a host of subjective complaints with 
pain throughout his entire back from his occiput front of his 
coccyx, as well as difficulty with the lower extremities.

A December 1999 VA arthritis clinic record indicates that the 
veteran's knees were normal, with full range of motion and no 
joint laxity, effusion, increased warmth, or crepitus.  

A July 2002 VA chest X-ray report indicates that degenerative 
changes were seen in the lower thoracic vertebral bodies.  In 
August 2002, examination of the veteran's knees was within 
normal limits.



Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Having reviewed the evidence pertaining to this claim, the 
Board has determined that service connection is not 
warranted.  The Board observes that although the veteran 
complained of knee pain on separation examination in June 
1978, his musculoskeletal system and lower extremities were 
clinically normal.  The first clinical findings pertaining to 
the veteran's knees date to May 1987, when a provider 
assessed mild recurrent left knee problem with abnormality of 
the medial femoral condyle.  Private treatment records dated 
in September 1994 are the first to show clinical findings 
pertaining to the veteran's spine, and demonstrate 
degenerative changes of both the lumbar and cervical spine.  
In summary, there is a remarkable lack of evidence 
demonstrating any abnormal finding pertaining to the 
veteran's knees or spine during the period from discharge in 
June 1978 until 1987 and 1994.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  While the record 
demonstrates current clinical findings pertaining to the 
veteran's spine and knees, it does not contain competent 
evidence which relates these claimed disabilities to any 
injury or disease in service, to include the automobile 
accident in 1978.  The Board has considered the veteran's 
argument that these claimed disabilities are related to the 
accident in service.  However, he is not, as a layperson, 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The Board has been presented with 
normal records at service discharge and a notable lack of 
credible evidence of pathology or treatment in proximity to 
service or within years of separation.  The Board finds the 
negative and silent record to be far more probative than the 
veteran's remote, unsupported assertions.  Rather, the 
competent evidence clearly establishes that the post service 
diagnoses are not related to service.  Absent reliable 
evidence relating these disabilities to service, the claims 
of entitlement to service connection must be denied.

To the extent that he has reported that he was in combat, his 
report is unsupported and not credible.  Similarly, his 
report of any preservice injury is unsupported and not 
credible.  The record also establishes that the appellant 
signed his name as "Gen." J. A. H.  The appellant was not a 
general in any recognized service.  Such statement further 
diminishes his credibility.



ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for a knee disability is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


